Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                          CASE NO.: 1: 19-cv-61007-JIC – Cohn/Seltzer

  RYAN TURIZO,                                       CLASS ACTION
  individually and on behalf of all others similarly
  situated,

                 Plaintiff,
  v.

  CERTIFIED ASSOCIATES, LLC d/b/a
  CERTIFIED MARIJUANA DOCTORS.COM

               Defendant.
  _____________________________________/

                 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                     TO PLAINTIFF’S CLASS ACTION COMPLAINT

         Defendant, CERTIFIED ASSOCIATES, LLC d/b/a CERTIFIED MARIJUANA

  DOCTORS.COM (“MJD”), files its Answer and Affirmative Defenses in response to the Class

  Action Complaint (“Complaint”) of Plaintiff RYAN TURIZO (“Plaintiff”), individually and on

  behalf of others similarly situated.

                                             ANSWER

                                    NATURE OF THE ACTION

         1.      MJD admits that this is a putative class action under the Telephone Consumer

  Protection Act (“TCPA”), and denies that Plaintiff or the putative class is entitled to any redress

  or relief under the TCPA.

         2.      MJD admits the truth of the allegations contained in Paragraph 2 of the

  Complaint.

         3.      MJD denies the truth of the allegations contained in Paragraph 3 of the

  Complaint.
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 2 of 15



         4.       MJD denies the truth of the allegations contained in Paragraph 4 of the

  Complaint.

         5.       MJD denies the truth of the allegations contained in Paragraph 5 of the

  Complaint.

         6.       MJD admits that Plaintiff seeks relief for alleged violations of the TCPA, and

  denies that Plaintiff is entitled to any relief sought in Paragraph 6 of the Complaint and denies

  that its conduct violated the TCPA.

                                  JURISDICTION AND VENUE

         7.       MJD admits that this Court has federal question jurisdiction under 28 U.S.C. §

  1331, and denies the remaining assertions of jurisdiction contained in Paragraph 7 of the

  Complaint.

         8.       MJD denies the truth of the allegations contained in Paragraph 8 of the

  Complaint.

                                              PARTIES

         9.       MJD denies knowledge or information sufficient to form a belief as to the truth of

  the allegations contained in Paragraph 9 of the Complaint.

         10.      MJD admits the truth of the allegations contained in Paragraph 8 of the

  Complaint.

                                             THE TCPA

         11.      Paragraph 11 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 11 of the Complaint

         12.      Paragraph 12 of the Complaint states a legal conclusion to which a response is not



                                                  2
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 3 of 15



  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 12 of the Complaint.

         13.      Paragraph 13 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 13 of the Complaint.

         14.      Paragraph 14 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 14 of the Complaint.

         15.      Paragraph 15 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 15 of the Complaint.

         16.      Paragraph 16 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 16 of the Complaint.

         17.      Paragraph 17 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 17 of the Complaint.

         18.      Paragraph 18 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 18 of the Complaint.

         19.      Paragraph 19 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 19 of the Complaint.



                                                  3
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 4 of 15



         20.      Paragraph 20 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 20 of the Complaint.

         21.      Paragraph 21 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 21 of the Complaint.

         22.      Paragraph 22 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 22 of the Complaint.

         23.      Paragraph 23 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 23 of the Complaint.

         24.      Paragraph 24 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 24 of the Complaint.

         25.      Paragraph 25 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 25 of the Complaint.

         26.      Paragraph 26 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 26 of the Complaint.

         27.      Paragraph 27 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in



                                                  4
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 5 of 15



  Paragraph 27 of the Complaint.

         28.      Paragraph 28 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 28 of the Complaint.

         29.      Paragraph 29 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 29 of the Complaint.

         30.      Paragraph 30 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 30 of the Complaint.

         31.      Paragraph 31 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 31 of the Complaint.

                                      BACKGROUND FACTS

         32.      MJD denies the truth of the allegations contained in Paragraph 32 of the

  Complaint.

         33.      MJD denies knowledge or information sufficient to form a belief as to the truth of

  the allegations contained in Paragraph 33 of the Complaint.

         34.      Paragraph 34 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 34 of the Complaint.

         35.      MJD denies knowledge or information sufficient to form a belief as to the truth of

  the allegations contained in Paragraph 33 of the Complaint.



                                                  5
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 6 of 15



          36.      MJD denies the truth of the allegations contained in Paragraph 36 of the

  Complaint.

          37.      Paragraph 37 of the Complaint states a legal conclusion to which a response is not

  required.     To the extent a response is required, MJD denies the allegations contained in

  Paragraph 37 of the Complaint.

          38.      MJD denies the truth of the allegations contained in Paragraph 38 of the

  Complaint.

          39.      MJD denies the truth of the allegations contained in Paragraph 39 of the

  Complaint.

                                       CLASS ALLEGATIONS

                                           PROPOSED CLASS

          40.      MJD admits that Plaintiff purports to bring this case as a class action but denies

  that any class can or should be certified and denies that Plaintiff or any class members are

  entitled to such relief.

          41.      MJD admits that Plaintiff purports to bring this case on behalf of the Class

  defined in Paragraph 41 of the Complaint but denies that any class can or should be certified and

  denies that Plaintiff or any class members are entitled to such relief.

          42.      Paragraph 42 of the Complaint requires no response, but to the extent a response

  is required, MJD denies knowledge or information sufficient to form a belief as to the truth of the

  allegations contained in Paragraph 42 of the Complaint.

                                             NUMEROSITY

          43.      MJD denies the truth of the allegations contained in Paragraph 43 of the

  Complaint.



                                                    6
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 7 of 15



         44.      MJD denies the truth of the allegations contained in Paragraph 44 of the

  Complaint.

                              COMMON QUESTIONS OF LAW AND FACT

         45.      Paragraph 45 of the Complaint, and the subparts therein, states a legal conclusion

  to which a response is not required. To the extent a response is required, MJD denies the

  allegations contained in Paragraph 45 of the Complaint, and all of its subparts.

         46.      Paragraph 46 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 46 of the Complaint.

                                             TYPICALITY

         47.      Paragraph 47 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 47 of the Complaint.

                       PROTECTING THE INTERESTS OF THE CLASS MEMBERS

         48.      Paragraph 48 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 48 of the Complaint.

                                            SUPERIORITY

         49.      Paragraph 49 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 49 of the Complaint.

         50.      Paragraph 50 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in



                                                   7
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 8 of 15



  Paragraph 50 of the Complaint.

                                                  Count I

            51.      MJD re-alleges and incorporates the foregoing paragraphs as if fully set forth

  herein.

            52.      Paragraph 52 of the Complaint states a legal conclusion to which a response is not

  required.       To the extent a response is required, MJD denies the allegations contained in

  Paragraph 52 of the Complaint.

            53.      Paragraph 53 of the Complaint states a legal conclusion to which a response is not

  required.       To the extent a response is required, MJD denies the allegations contained in

  Paragraph 53 of the Complaint.

            54.      MJD denies the truth of the allegations contained in Paragraph 54 of the

  Complaint.

            55.      MJD denies the truth of the allegations contained in Paragraph 55 of the

  Complaint.

            56.      Paragraph 56 of the Complaint states a legal conclusion to which a response is not

  required.       To the extent a response is required, MJD denies the allegations contained in

  Paragraph 56 of the Complaint.

            57.      Paragraph 57 of the Complaint states a legal conclusion to which a response is not

  required.       To the extent a response is required, MJD denies the allegations contained in

  Paragraph 57 of the Complaint.

            58.      MJD denies the truth of the allegations contained in Paragraph 58 of the

  Complaint, and denies that Plaintiff or putative class members are entitled to any relief requested

  therein.



                                                     8
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 9 of 15



                                                Count II

         59.      MJD re-alleges and incorporates paragraphs 1-50 as if fully set forth herein.

         60.      MJD denies the truth of the allegations contained in Paragraph 60 of the

  Complaint and denies that its conduct violated the TCPA.

         61.      MJD denies the truth of the allegations contained in Paragraph 61 of the

  Complaint.

         62.      Paragraph 62 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 62 of the Complaint.

         63.      Paragraph 63 of the Complaint states a legal conclusion to which a response is not

  required.    To the extent a response is required, MJD denies the allegations contained in

  Paragraph 63 of the Complaint.

         64.      MJD denies the truth of the allegations contained in Paragraph 64 of the

  Complaint, and denies that Plaintiff or putative class members are entitled to any relief requested

  therein.

         65.      Answering the unnumbered paragraphs including Plaintiff’s prayer for relief and

  its paragraphs “a.” through “e.”, MJD denies that Plaintiff is entitled to the relief sought.

         66.      MJD denies each and every allegation in the Complaint not specifically admitted

  herein and denies that Plaintiff is entitled to the relief requested in the Complaint.




                                                    9
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 10 of 15



                          DEFENSES AND AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

          Plaintiff fails to state a plausible claim upon which relief can be granted under any theory

  of action.

                               SECOND AFFIRMATIVE DEFENSE

          Plaintiff fails to state a plausible basis for class relief pursuant to Federal Rule of Civil

  Procedure 23, in that, inter alia, Plaintiff cannot identify an ascertainable class and, even if it

  could, the claims Plaintiff asserts cannot be common or typical of the claims of the putative

  class; nor is class relief superior to other available methods for fairly and efficiently adjudicating

  the claims Plaintiff assert warrant class treatment. The elements of Rule 23(a) and (b) cannot be

  met, and the proposed class is a fail-safe class not capable of certification.

                                THIRD AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred by his and class members’ prior express written consent to

  receive solicitations on their cellular and/or telephone numbers.

                               FOURTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims and claims of putative class members are barred by the doctrines of

  Estoppel and Unclean Hands. Plaintiff solicited and/or encouraged the alleged calls described in

  his Complaint, and knowingly consented to receiving such calls. Upon information and belief,

  Plaintiff’s actions were for the purpose of generating a lawsuit against MJD and alleging claims

  of a putative class as leverage to exact a settlement for his own personal benefit in an amount

  vastly exceeding any damages he could ever claim for his individual claims.

                                 FIFTH AFFIRMATIVE DEFENSE

          Plaintiff’s and putative class members’ damages, if any, and none being admitted, were



                                                    10
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 11 of 15



  not caused by MJD, but by another person or entity, including Plaintiff and putative class

  members, for whom MJD is not responsible and over whose activities MJD exercises no control

  and/or has no right to control.

                                 SIXTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred because Plaintiff did not suffer any concrete harm or actual

  injury.

                               SEVENTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred because Plaintiff and putative class members did not suffer

  any concrete harm separate and apart from a violation of the TCPA and Plaintiff alleges bare

  procedural statutory violations divorced from any actual, concrete injury-in-fact. Plaintiff and

  putative class members therefore lack standing.

                                EIGHTH AFFIRMATIVE DEFENSE

            MJD complied with all applicable statutory, regulatory, and common law requirements

  and accordingly, Plaintiff’s claims are barred by MJD’s compliance with all applicable State,

  Federal, and local laws and regulations.

                                 NINTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred because the TCPA violates MJD’s First Amendment right to

  free speech.      Specifically, the TCPA improperly inhibits the exercise of constitutionally

  protected speech.

                                 TENTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred because the imposition on MJD of statutory damages and/or

  exemplary/punitive damages under the TCPA, within the context of a class action, is violative of

  MJD’s constitutional rights under the Due Process provisions of the United Statutes Constitution



                                                    11
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 12 of 15



  and the Eighth Amendment prohibition against excessive fines and cruel and unusual

  punishment.

                             ELEVENTH AFFIRMATIVE DEFENSE

          Maintenance of this action as a class action is inconsistent with the legislative intent of

  the TCPA in that the United States Congress intended that claims under the TCPA proceed as

  individual actions. The TCPA’s legislative history supports a conclusion that class actions were

  not intended, but rather that Congress envisioned the statute as providing a private right of action

  to consumers receiving the specifically prohibited communications, allowing them to pursue the

  statutory damages of $500 in small claims court without an attorney. In holding that a class

  action could not proceed under the TCPA, one federal district court determined that the statutory

  remedy is designed to provide adequate incentive for an individual plaintiff to bring suit on his

  own behalf.     A class action would be inconsistent with the specific and personal remedy

  provided by Congress to address the minor nuisance of unsolicited facsimile advertisements. See

  Forman v. Data Transfer, Inc., 164 F.R.D. 400, 404-05 (E.D. Pa. 1995).

                              TWELFTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims and claims of putative class members are barred by the doctrine of

  ratification.

                            THIRTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred by the Doctrine of In Pari Delicto.

                           FOURTEENTH AFFIRMATIVE DEFENSE

          MJD states that to the extent it engaged in any conduct which may have violated any

  provision of the TCPA, such violation was unintentional, accidental, and as a result of a bona

  fide error which occurred notwithstanding the maintenance of procedures reasonably adapted to



                                                   12
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 13 of 15



  avoid such error and ensure MJD’s compliance with all applicable statutory, regulatory, and

  common law requirements. Additionally, MJD raises its good faith compliance as a defense to

  Plaintiff’s claims for treble damages for alleged willing or knowing violations of the TCPA.

                            FIFTEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims and claims of putative class members are barred because MJD did not

  use an automatic telephone dialing system as defined under the TCPA and no automatic

  telephone dialing system was used to contact Plaintiff or putative class members.

                            SIXTEENTH AFFIRMATIVE DEFENSE

         MJD states that to the extent any provision of the TCPA was violated as a result of a

  purported revocation of consent from Plaintiff, Plaintiff’s damages, if any, would be limited to

  the number of purported calls or recordings which took place after Plaintiff actually revoked his

  consent.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

         MJD asserts that Plaintiff has not alleged any plausible facts to establish that MJD has

  acted intentionally, maliciously, willfully, knowingly, recklessly, negligently, or under a false

  pretense in any of its alleged conduct, and therefore Plaintiff is barred from recovering treble

  damages under the TCPA.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

         To the extent Plaintiff premises liability upon a special relationship between MJD and the

  actual entity or entities that allegedly called Plaintiff – which Plaintiff has not alleged –

  Plaintiff’s claims against MJD would be barred because no facts support any theory of vicarious

  liability against MJD for acts of third parties outside the scope of their actual or apparent

  authority and Plaintiff has not conferred any benefit on MJD that could be deemed a ratification



                                                 13
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 14 of 15



  of alleged acts of third parties outside the scope of authority.

                            NINETEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by Plaintiff’s fraud upon Defendant and upon this Court.

  Specifically, On February 4, 2019, Plaintiff called MJD twice from is cellular telephone number

  ending with the last four digits 7820 (“Cell Phone”). During these two calls on February 4,

  2019, Plaintiff expressed interest in MJD’s services and requested additional information via text

  message to his Cell Phone. Prior to February 4, 2019, MJD had never contacted Plaintiff and did

  not have any record of the Cell Phone in MJD’s call or text history. Plaintiff’s consent to receive

  text messages from MJD, and verbal expression of interest in MJD’s services, were false

  statements concerning a material fact because Plaintiff knew he did not want to actually receive

  the text messages her now complains of. Plaintiff continues his misrepresentations by now

  falsely claiming those text messages were “unsolicited”. Plaintiff knew that his representations

  were false and intended MJD to rely upon the false statements and subsequently text the Cell

  Phone so that Plaintiff could bring a lawsuit against MJD for alleged violations of the TCPA.

  MJD relied on Plaintiff’s false representations and added Plaintiff to its business contacts and

  texted Plaintiff’s Cell Phone, completely legally. MJD has been injured by its reliance on

  Plaintiff’s false statements in a number of ways, including but not limited to the costs incurred in

  texting the Cell Phone; the time and business opportunities lost by MJD, and wages paid to

  employee(s) to text Plaintiff; the costs and fees incurred in paying to defend against Plaintiff’s

  manufactured lawsuit; andthe reputational harm of being publicly sued and falsely accused of

  violating the TCPA.




                                                    14
Case 0:19-cv-61007-JIC Document 14 Entered on FLSD Docket 05/30/2019 Page 15 of 15



         WHEREFORE, CERTIFIED ASSOCIATES, LLC d/b/a CERTIFIED MARIJUANA

  DOCTORS.COM (“MJD”) requests that this Court enter judgment against Plaintiff and in favor

  of MJD, dismiss this action with prejudice, deny Plaintiff’s request for class certification, award

  MJD its reasonable attorneys’ fees and costs incurred in defending this action, and for such other

  relief this Court deems just and proper.

  DATED: May 30, 2019                          Respectfully submitted,

                                               By:      /s/ Jeffrey A. Backman
                                                       JEFFREY A. BACKMAN
                                                       Florida Bar No. 662501
                                                       Gregg I. Strock
                                                       Florida Bar No. 1010140
                                                       GREENSPOON MARDER LLP
                                                       200 E. Broward Blvd., Suite 1800
                                                       Ft. Lauderdale, FL 33301
                                                       (954) 491-1120
                                                       jeffrey.backman@gmlaw.com
                                                       khia.joseph@gmlaw.com
                                                       gregg.strock@gmlaw.com
                                                       cheryl.cochran@gmlaw.com

                                                       Attorneys for Certified Associates, LLC
                                                       d/b/a Certified Marijuana Doctors.com




                                                  15
